ON PETITION
ORDER
Amazon.com, Inc. et al. submit a petition for a writ of mandamus directing the United States District Court for the Eastern District of Texas to vacate its order denying a motion to transfer and directing the district court to transfer the case to the United States District Court for the Western District of Texas.
Upon consideration thereof,
It Is Ordered That:
Global Sessions LP et al. are directed to respond no later than February 8, 2012. Any other respondent may also respond within that time. The revised official caption is reflected above.